DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 23, 2021.
Applicant's election with traverse of Group I, claims 1-13 in the reply filed on November 23, 2021 is acknowledged.  The traversal is on the ground(s) that the compositions used in the different groups are similar and, therefore, there would not be an undue burden on the examiner to examine all groups.  This is not found persuasive because, as stated in the requirement for restriction on September 23, 2021, the inventions are in different class/subclasses and are in different fields of invention.  Therefore, the restriction is final.  However, when Group I has been determined to be allowable, rejoinder will be considered where possible.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Oshima et al (WO 2008/078469).
With regards to claims 1-3, Oshima teaches a composition that contains a polyfunctional (meth)acrylate, a monofunctional monomer having (meth)acryloyl groups, a dye that changes color when irradiated in that it is a photofading dye, and a photopolymerization initiator (0012).  Oshima further teaches the dye to include curcumin (as applicants cite in the specification as being the preferred dye) (0032 and 0059 examples).
Oshima does not teach the maximum transmittance of the claimed equation.
However, Oshima teaches the preferred compound, curcumin, as cited in the specification.  Therefore, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components are used, the claimed physical properties relating to the claimed calculated Ta/Tc, are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		
With regards to claim 4, Oshima teaches the dye to be curcumin, reading on the claimed structure of formula I (0032 and 0059).
With regards to claim 5, Oshima teaches the amount of monofunctional monomer to be 60 parts in a composition containing 108.11 parts (0059 example 1) reading on 60%.
With regards to claim 6, Oshima teaches the polyfunctional component to be an oligomer (0017) and to be present in the amount of 35 parts in a composition containing 108.11 parts (0059 example 1) reading on 32.4%.
With regards to claim 7, Oshima teaches the monomer to include isobornyl (meth)acrylate (0023 and 0059 examples (IBX)).
With regards to claim 8, Oshima teaches the polyacrylate compound to include isocyanurate polyacrylates (0020).
With regards to claim 9, Oshima teaches the amount of the polyacrylate, including the isocyanurate polyacrylate, to be 5 to 30 parts based on 100 parts of both monomers (0022).
With regards to claims 10-12, Oshima teaches the monomer to include isocyanurate monomers (0020) and teaches the ratio of the polyacrylate to monofunctional to be 30:60 parts, reading on a ratio of 1:2 (0059 example 1). 
With regards to claim 13, Oshina teaches the wavelength of the radiation to cure the composition to be 365 nm (0057).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references teach the claimed polymerizable liquid that contains a curcumin as the dye, therefore, absent a showing to the contrary, the dye will fade to the amount satisfying the claimed Ta/Tc: Coqueret et al (US .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763